                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                           Case No. 3:18-cr-00274-IM

        v.                                          OPINION AND ORDER

JOSHUA STEVEN KRUMWIEDE,

                Defendant.




IMMERGUT, District Judge.

       This Court held a pretrial conference on April 29, 2021, at which the Court made

numerous rulings on the record and ordered a continuation of the pretrial hearing on Monday,

May 3, 2021, to address outstanding issues. This opinion provides more detail of this Court’s

reasoning for some of the evidentiary rulings made on the record.

A. Defendant’s motion in limine regarding Defendant’s prior convictions

       Defendant moved in limine to exclude admission of his prior felony convictions for any

purpose. ECF 141. For purposes of this motion, ECF 141, this Court considers only the

impeachment purpose and Federal Rule of Evidence 609.




PAGE 1 – OPINION AND ORDER
       The Government stated that it intends to offer the following felony convictions for

impeachment purposes if Defendant testifies: (1) felon in possession of a firearm (convicted on

November 16, 2012, in the United States District Court for the District of Oregon; 96 months

imprisonment); (2) felon in possession of a firearm (convicted on May 3, 2006, in the Circuit

Court for the State of Oregon for the County of Tillamook; 21 months imprisonment); (3)

attempt to elude police-vehicle (convicted on June 29, 2005 in the Circuit Court for the State of

Oregon for the County of Columbia; 30 months imprisonment); and (4) hit-and-run-vehicle-

injury (convicted on June 25, 2003 in the Circuit Court for the State of Oregon for the County of

Tillamook; 18 months imprisonment). ECF 134 at 10-11 (Government’s Trial Memorandum).

       This Court reserves ruling until “hearing the defendant’s actual, in-court testimony”

because “an advance ruling requires speculation by the district court concerning what the

defendant will say while on the stand.” United States v. Browne, 829 F.2d 760, 762 (9th Cir.

1987). This permits Defendant to “consider the possibility that his prior conviction would be

used to impeach him should he decide to testify and to plan his testimony accordingly.” Id.

       If and when Defendant testifies, this Court will apply the five Cook factors governing

admissibility for impeachment purposes. Those factors are: (1) the impeachment value of the

prior crime; (2) the point in time of the conviction and the witness’s subsequent history; (3) the

similarity between the prior offense and the offense charged; (4) the importance of the

defendant’s testimony; and (5) the centrality of the issue of defendant’s credibility. See United

States v. Jimenez, 214 F.3d 1095, 1098 (9th Cir. 2000)) (referring to the “five Cook factors”); see

also United States v. Cook, 608 F.2d 1175, 1185 n.8 (9th Cir. 1979) (en banc). The government

bears the burden of establishing that any probative value outweighs its prejudicial effect. United

States v. Hendershot, 614 F.2d 648, 653 (9th Cir. 1980).



PAGE 2 – OPINION AND ORDER
       Additionally, under Rule 609(b), a conviction more than ten years old is admissible for

impeachment “only if” (1) “its probative value, supported by specific facts and circumstances,

substantially outweighs its prejudicial effect,” and (2) “the proponent gives an adverse party

reasonable written notice . . . .” Fed. R. Evid. 609(b); see also Simpson v. Thomas, 528 F.3d 685,

690 (9th Cir. 2008). The Government acknowledges that the 2003, 2005, and 2006 convictions

are covered by this more stringent provision. ECF 147 at 2. The Government’s briefing did not

explain how that “higher standard” is satisfied here, which the Government will be required to do

in order for the Court to consider any of these three convictions for impeachment.

B. Defendant’s motion in limine regarding informant information

       Defendant moves in limine to admit evidence of third party culpability under Rule

404(b). ECF 150. “Fundamental standards of relevancy, subject to the discretion of the court to

exclude cumulative evidence and to insure orderly presentation of a case, require the admission

of testimony which tends to prove that a person other than the defendant committed the crime

that is charged.” United States v. Armstrong, 621 F.2d 951, 953 (9th Cir. 1980). “In other words,

Armstrong dictates that all evidence of third-party culpability that is relevant is admissible,

unless barred by another evidentiary rule.” United States v. Espinoza, 880 F.3d 506, 511 (9th Cir.

2018). With respect to Rule 404(b), while the Ninth Circuit does not permit “classic propensity

evidence,” its Rule 404(b) analysis is more generous when the similar acts evidence is offered by

the defendant, rather than the government. United States v. Wright, 625 F.3d 583, 608 (9th Cir.

2010); see also United States v. Aboumoussallem, 726 F.2d 906, 911-12 (2d Cir. 1984)

(explaining policy reasons of Rule 404(b)); Espinoza, 880 F.3d at 514-516 (explaining that its

third party culpability analysis “is not transferable” to a situation where government seeks to

introduce evidence respecting defendant).



PAGE 3 – OPINION AND ORDER
       Applying those standards here, this Court finds that the following evidence is admissible

to prove the third party’s intent, ability, motive, and/or opportunity to possess and distribute

methamphetamine with intent to deliver, and to possess firearms: (1) the third party/informant’s

2018 convictions involving drugs and/or guns, (2) testimony concerning that person’s activities

two weeks prior to the charged conduct, and (3) a photograph of that person (subject to a

protective order preventing publishing to the jury). ECF 150 at 4-6. Defendant may show the

photograph of the informant to Officer Garland and a defense witness to establish that the person

in the photograph provided the tip about Defendant Krumwiede, and to establish the witness has

seen that same person carrying a backpack like the one found in the Mitsubishi car that

Defendant Krumwiede entered on February 4, 2018. This evidence is relevant and supports

Defendant’s theory that the Government “got the wrong guy” by making it at least somewhat

less likely that Defendant had the knowledge and/or intent required to commit the charged acts.

       However, this Court finds “evidence of multiple firearms found at the individual’s home”

in 2017, ECF 150 at 5, inadmissible under Rule 403. Defendant proposes to have two of the

Government’s witnesses testify as to this search. Id. However, a detailed discussion of a search

in 2017 of the third party’s home risks creating a trial within the trial. Any probative value of this

evidence is substantially outweighed by a danger of confusing the issues, misleading the jury,

undue delay, wasting time, and needlessly presenting cumulative evidence. Based on the rulings

above, Defendant has sufficient third party culpability evidence that is more direct, more

relevant, and less confusing with which to present his defense.

C. Admission of Defendant’s prior acts under Rule 404(b)

       The Government explained in its briefing and at the pre-trial conference its intention to

introduce evidence of Defendant’s prior felon in possession of a firearm convictions under Rule



PAGE 4 – OPINION AND ORDER
404(b) if Defendant introduces the third party’s prior convictions under Rule 404(b). ECF 156 at

8; ECF 147 at 3. Applying the Rule 404(b) analysis applicable to Government proffers, this

Court finds that the 2006 and 2012 convictions for felon in possession are admissible to show

Defendant’s knowledge, absence of mistake, intent, motive, and opportunity. ECF 156 at 8; ECF

147 at 3.

       The Ninth Circuit employs a four-part test to determine the admissibility of evidence

pursuant to Rule 404(b): “Such evidence may be admitted if: (1) the evidence tends to prove a

material point; (2) the other act is not too remote in time; (3) the evidence is sufficient to support

a finding that defendant committed the other act; and (4) (in certain cases) the act is similar to the

offense charged.” United States v. Bailey, 696 F.3d 794, 799 (9th Cir. 2012) (quotation marks

and citation omitted.). “The government has the burden of proving that the evidence meets all of

the above requirements.” Id. (citation and quotation marks omitted). Specifically, the

government “must articulate precisely the evidential hypothesis by which a fact of consequence

may be inferred from the other acts evidence.” United States v. Mehrmanesh, 689 F.2d 822, 830

(9th Cir. 1982) (citations omitted). “If the evidence meets this test under Rule 404(b), the court

must then decide whether the probative value is substantially outweighed by the prejudicial

impact under Rule 403.” Bailey, 696 F.3d at 799 (quotation marks and citation omitted).

       All four Rule 404(b) factors are satisfied with respect to the 2006 and 2012 convictions.

At the first factor, evidence of the convictions, both of which are for felon in possession, tends to

prove a material point: Defendant’s knowledge of a present firearm. United States v. Jernigan,

341 F.3d 1273, 1281 (11th Cir. 2003) (“[T]he caselaw in this and other circuits establishes

clearly the logical connection between a convicted felon's knowing possession of a firearm at one




PAGE 5 – OPINION AND ORDER
time and his knowledge that a firearm is present at a subsequent time (or, put differently, that his

possession at the subsequent time is not mistaken or accidental.)”).

       As to the second factor, both acts are not too remote in time. See United States v. Vo, 413

F.3d 1010, 1019 (9th Cir. 2005) (explaining remoteness “does not necessarily preclude

admissibility” because the Ninth Circuit “has not identified a particular number of years after

which past conduct becomes too remote”; if prior act evidence “is sufficiently similar to the

charged conduct,” it may “render it probative despite the passage of time”); see also United

States v. Estrada, 453 F.3d 1208, 1213 (9th Cir. 2006) (collecting Ninth Circuit cases and noting

that more than ten years passage is not “too remote”). At the third factor, evidence of conviction

is sufficient proof that the defendant committed the prior act. United States v. Arambula-Ruiz,

987 F.2d 599, 603 (9th Cir. 1993); Vo, 413 F.3d at 1019. And lastly, at the fourth factor, the prior

convictions for felon in possession are sufficiently similar to the charged conduct because they

“would tend to make the existence of the defendant’s knowledge [of a present firearm] more

probable than it would be without the evidence.” Arambula-Ruiz, 987 F.2d at 603 (internal

quotation marks and citation omitted).

       Applying Rule 403 balancing to the two felon in possession convictions, this Court finds

that their probative value is not substantially outweighed by the danger of unfair prejudice or

other Rule 403 concerns. See United States v. Lozano, 623 F.3d 1055, 1060 (9th Cir. 2010). The

prior convictions are “clearly probative” of Defendant’s knowledge of the presence of a firearm,

and this Court will provide a cautionary instruction to limit any prejudice. Lozano, 623 F.3d at

1060. Additionally, the Court notes that the Government only seeks to introduce this evidence

under Rule 404(b) if Defendant introduces the third party’s prior convictions. ECF 156 at 8.

Refuting a defendant’s theory that blame should “fall” elsewhere is a legitimate reason to



PAGE 6 – OPINION AND ORDER
introduce evidence pursuant to Rule 404(b). See Vo, 413 F.3d at 1018 & n.6 (upholding

introduction of prior conviction as “evidence of his intent, knowledge, and absence of mistake”

under Rule 404(b) where government sought “to refute [defendant’s] claims that he was merely

an innocent pawn in [another’s] scheme”).

D. Defendant’s motion to dismiss Count 3

       On April 6, 2021, Defendant moved for an order dismissing Count 3 of the indictment for

failure to state an offense because it did not allege that he knew of his status as a felon, which is

a required element under 18 USC § 922(g). ECF 136. See Rehaif v. United States, 139 S. Ct.

2191, 2197 (2019). The Government opposes the motion as moot because on April 13, 2021, a

federal grand jury returned a superseding indictment that satisfies Rehaif. ECF 148. At the

pretrial conference, counsel for both parties agreed that this motion is moot, and based on that

agreement, this Court denies the motion as moot. Defendant was arraigned on the superseding

indictment at the conference.

E. Other Evidentiary Rulings

       In addition to the Court’s rulings on the filed motions in limine, this Court made the

following evidentiary rulings at the pre-trial hearing based on challenges raised orally by

Defendant:

       (1) The identity of the informant is not to be mentioned in court by anyone;

       (2) Assuming proper foundation is established, Corporal Carney may provide testimony

as both an expert witness and fact witness. The Government will make clear for each portion of

testimony whether it is fact or expert testimony, and the Court will instruct the jury so as to

mitigate the inherent concerns. United States v. Torralba-Mendia, 784 F.3d 652, 658-59 (9th Cir.




PAGE 7 – OPINION AND ORDER
2015). However, the scope of Corporal Carney’s testimony with be discussed at the continuation

of the pretrial hearing on Monday, May, 3, 2021;

       (3) If the Government can lay an adequate foundation, the Government may introduce

evidence of personal observations by law enforcement officers that are close in time to February

4, 2018 that relate to Defendant’s alleged involvement in drug trafficking;

       (4) The Government may provide evidence of unexplained wealth, including the large

amounts of cash found on Defendant and a diamond ring found in the glove compartment of the

Mitsubishi on February 4, 2018. See United States v. Franco, 136 F.3d 622, 624, 630 (9th Cir.

1998) (upholding convictions for possession with intent to distribute and conspiracy to distribute

where “[r]eferences to [defendant’s] unexplained wealth were similarly relevant” “to his alleged

drug activity”) (citing United States v. Miguel, 952 F.2d 285, 289 (9th Cir. 1991)).

       (5) Defendant may elicit testimony from law enforcement officials showing that the

informant knows how the “system” works; that if he incriminates another person, he may receive

benefits; and that the informant had previously sought to incriminate Defendant.



       IT IS SO ORDERED.

       DATED this 1st day of May, 2021.

                                                     /s/ Karin J. Immergut
                                                     Karin J. Immergut
                                                     United States District Judge




PAGE 8 – OPINION AND ORDER
